July 26, 2011




                                     JUDGMENT

                        The Fourteenth Court of Appeals
       EARL BRYAN WILSON AND CHEATWOOD ELECTRIC A/K/A/ C M
         CHEATWOOD ELECTRIC A/K/A CMC ELECTRIC, Appellants

NO. 14-10-00598-CV                        V.

                         KELLIE MARTINEZ, Appellee
                            ____________________
       This cause, an appeal from the judgment in favor of appellee, KELLIE
MARTINEZ, signed June 3, 2010, was heard on the transcript of the record. We have
inspected the record and find no error in the judgment. We order the judgment of the trial
court AFFIRMED.

       We order appellants, EARL BRYAN WILSON AND CHEATWOOD ELECTRIC
A/K/A/ C M CHEATWOOD ELECTRIC A/K/A CMC ELECTRIC, jointly and
severally, to pay all costs incurred in this appeal. We further order this decision certified
below for observance.